Weston J.
at the succeeding term in Kennebec delivered the opinion of the Court as follows.
By the fourth article of the declaration of rights in the constitution of Massachusetts, it is provided that “every denomination of *247clirislians, demeaning themselves peaceably, and as good subjects of the commonwealth, shall be equally under the protection of the law.” The statute of 1785, ch. 51, for the better securing and rendering more effectual grants and donations to pious and charitable uses, doubts being entertained how far such grants could go in succession, provided that the deacons of all the several protestan! churches, shall be deemed so far bodies corporate, as to take such grants, whether of real or personal estate, in succession. The spirit and object of this act, as well as the provision of the constitution before cited, require that it should receive a liberal construction, for the benefit of every sect and denomination of protestant Christians.
A church, separate from the society with which it is connected, has not the rights and privileges of a corporation. It is however a body, having a distinct existence and character, in our ecclesiastical history and usages, and as such is recognized by the law. Although it does not enjoy the attributes of a corporation, yet having a well established identity, it was quite within the scope of legislative power to constitute certain of its officers, also equally well known, by the name of their office, a corporation, and to endow them with power to take estates, real and personal, in succession ; and also with a capacity to sue and defend all actions touching the same. This latter power, which the statute before cited expressly gives, designates a body suffi-cienf!y tangible and responsible, in relation to all questions which may be raised respecting all such grants and donations, as might be made to them in their official capacity. It is contended that the church, of which the plaintiffs are deacons, not being connected with any religious society, having a corporate existence, cannot be considered as embraced within the true intent and meaning of the act before referred'to. A congregational church is a voluntary association of Christians united for discipline and worship, connected with, and forming a part of some religious society, having a legal existence. Presbyterian, baptist, and inelhodist churches have generally the same character and con-nexion : as have probably the churches of many other denominations of dmstians. But religious toleration, which is the vital principle of protestantism, and which is effectually secured by *248the constitution and laws of our own State, as well as of that from which we have separated, has produced and is producing many modifications of discipline and doctrine, in bodies associated for spiritual and ecclesiastical purposes. The sect, with which the plaintiffs are connected, have been for some time known among us, and their peculiar tenets and modes of discipline have been embodied and settled by their teachers in regular, and among them, well established forms. Although once persecuted by the mistaken zeal of former days, they are now permitted, under more favorable auspices, to keep the peaceful tenor of their way, unmolested. They are in general quiet, sober, and industrious ; and the fruits of these commendable qualities are exhibited to the public eye, in their beautiful villages and cultivated grounds, and in the apparent comfort and abundance, with which they are surrounded.
If the persons, who acquire authority and influence among them, should be found to abuse their power, they are answerable both civilly and criminally, for their misconduct. Like all other citizens, they are amenable to the laws, by which they are protected ; and from obedience to which their seclusions afford them no immunity or exemption.
On the whole, upon a sound and liberal construction of the act of Massachusetts, under which the donation in question was made, considering also the spirit of the constitution of that commonwealth upon the subject of religion, we do not perceive any sufficient reason for withholding from the deacons of churches of the religious sect or denomination called shakers, the privileges and immunities granted by that statute. But if in fact doubts might be fairly raised and entertained upon this point, we are not disposed to sustain objections made by the defendant, who has exhibited no title or interest in himself, to the official character and authority of the plaintiffs, unless they are already and fully supported by law.
The constitution of our own State is not less liberal and tolerant, upon the subject of religion, than that of Massachusetts ; and in the third section of our declaration of rights, there is secured to religious societies, unincorporate, the right of electing and *249maintaining their own teachers. Thus religious societies, uniu-corporate, are recognized as having a legal existence, for very important purposes. By the tenth section, chapter 135 of the revised statutes, “ the deacons, elders, trustees, stewards, or other presiding officers of every church or religious society, having by its usages no settled minister, shall be deemed capable of taking in succession any estate granted to them to the use of such church, or of the poor thereof; and of prosecuting and defending all actions, petitions, and processes touching the same.” We can discern no good reason, why the case of the plaintiffs is not fairly within the provisions and protection of this statute.
As to the amendment objected to, if the plaintiffs were rightfully in possession, although as trustees, it is by no means certain that they might not maintain an action of trespass against a wrong doer, declaring upon their own possession, without setting forth their official capacity. But wre see no objection to the amendment. The cause of action remained the same. It exhibited more perfectly the title of the plaintiffs; and the nature and character of their seisin and possession, and is supported by the case of Leighton v. Leighton, cited by their counsel.
The interest of the witnesses must be considered as legally extinguished by the mutual releases, so as to restore their competency, if they were before incompetent. It is difficult to conceive any interest, going to the competency, which may not be thus removed. If notwithstanding the witnesses still expect some advantage or benefit from the result, which they could not legally enforce, it is an objection to their credibility. The plaintiffs have no authority, by the release by them executed to the witnesses, to increase the burthens of the other members of the society ; and to prevent this injustice, they might be deemed to have assumed themselves, by their release, the proportion of costs and expenditures, which the witnesses might otherwise have beenholdento contribute.
With regard to the change in the office of deacons of this church, which appears in this report, we do not decide whether this objection might not have prevailed, had it been seasonably-pleaded in abatement ; but as the trespass complained of hap*250pened while the plaintiffs were rightfully in possession, we are of'opinion that it did not constitute, at the time of the trial, a valid objection to their right to sustain this action.
The motion to set aside the verdict is not sustained, and judgment must be rendered thereon.